ON MOTION TO DISSOLVE AND VACATE SUPEBSEDEAS.
McGehee, C. J.
An appeal with supersedeas in the sum of $2,500 was granted in the above styled cause on August 10, 1962, by the Chancery Court of Hinds County, Mississippi. This cause is being heard on appeal on a motion of ap-pellees to dissolve and vacate the supersedeas granted by the Chancery Court. This Court has twice found that the trial court was in error in sustaining the demurrer of the appellant to the bill of complaint filed by the appellees herein, Campbell Sixty-Six Express, Inc., Viking Freight Co., Inc., Gordon Transports, Inc., and Illinois Central B. Co., in the case styled T. H. Garrett, d/b/a Garrett Truck Line v. Delta Motor Line, Inc., 224 Miss. 559, 81 So. 2d 245; and also in Campbell Sixty-Six Express, Inc., et al v. J. & G. Express Co., Inc., 141 So. 2d 720, not yet reported in State Beports, when the Court held that the allegations of the bill of complaint, if proved to be true, would entitle the complainants to the issuance of the injunction prayed for; and this Court reversed and remanded the cause to the chancery court for further proceedings. And it appearing from the *132record herein that upon the trial of the canse on remand the appellant, as defendant in said canse, admitted in its answer and the testimony of its president every material allegation of the hill of complaint,  we think that the appeal with supersedeas was improvidently g-ranted and that the same should be dissolved and vacated. Por a full understanding of the issue involved in the case see the two opinions in the cases above cited.
The motion to dissolve and vacate the appeal with supersedeas, granted by the chancery court on the appeal of this cause, is hereby sustained.
Motion sustained.
All Justices concur, except Arrington, J., who took no part.